                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 
 
ROBERT HOUSER,                                                                No. 4:16-CV-01517

                             Plaintiff.                                       (Judge Brann)

              v.

NORFOLK SOUTHERN RAILWAY
COMPANY,

                            Defendant.


                                                           MEMORANDUM OPINION

                                                               OCTOBER 12, 2018

              Defendant Norfolk Southern Railway Company moved for summary

judgment on the complaint filed by Plaintiff Robert Houser. For the reasons that

follow, Norfolk Southern’s motion will be granted in part and denied in part.

I.            BACKGROUND

              Mr. Houser worked as a railroad laborer for approximately 39 years.1 His

job was physically demanding, involving highly repetitive motions and the use of

tools such as sledge hammers, spike pullers, and impact guns.2




                                                            
1
       Expert Report of Colin Brigham (ECF No. 34-9) at 2.
2
       Deposition of Robert Houser (ECF No. 34-5) at 19-20; Expert Report of Colin Brigham at 2.
              A few years ago, Mr. Houser was diagnosed with medical epicondylitis of

the elbow.3 Consequently, he filed a complaint4 alleging that this condition was

the result of his work for Norfolk Southern and seeking to recover for that injury

under the Federal Employers’ Liability Act (“FELA”).5 Norfolk Southern now

moves for summary judgment on that complaint.6

II.           DISCUSSION

              A.             Standard of Review

              Summary judgment is granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”7 A dispute is “genuine if a reasonable trier-of-fact could find in

favor of the non-movant,” and “material if it could affect the outcome of the

case.”8 To defeat a motion for summary judgment, then, the nonmoving party

must point to evidence in the record that would allow a jury to rule in that party’s




                                                            
3
       April 14, 2017 Letter from John C. Sefter, D.O. to Voci R. Bennet (ECF No. 34-6).
4
       Plaintiff originally filed the complaint in the United States District Court for the Eastern
       District of Pennsylvania. However, on July 21, 2016, an Order was issued transferring the
       matter to the United States District Court for the Middle District of Pennsylvania by
       agreement of the parties.
5
       45 U.S.C. § 51 et seq.
6
       ECF No. 31.
7
       Federal Rule of Civil Procedure 56(a).
8
       Lichtenstein v. Univ. of Pittsburgh Medical Ctr., 691 F.3d 294, 300 (3rd Cir. 2012) (citing
       Anderson v. Liberty Lobby, 477 U.S. 242, 248, 252 (1986).


                                                               - 2 - 
favor.9 When deciding whether to grant summary judgment, a court should draw

all reasonable inferences in favor of the non-moving party.10

              B.             Whether a Jury Could Find that Mr. Houser’s Injuries were
                             Caused by His Work for Norfolk Southern

              Norfolk Southern argues that Mr. Houser’s experts are inadmissible under

Federal Rule of Evidence 702 and that, without those experts’ testimony, Mr.

Houser has failed to produce evidence showing that his injury was caused by his

work at the railroad.

              FELA imposes liability when a railroad employee’s injuries are caused “in

whole or in part [by] the negligence of any of the [railroads’] officers, agents, or

employees.”11 To survive Norfolk Southern’s summary judgment motion on the

issue of causation, Mr. Houser needs merely to show that the Norfolk Southern’s

“negligence played any part, even the slightest, in producing [his] injury . . . [; i]t

does not matter that, from the evidence, the jury may also with reason, on grounds

of probability, attribute [the injury] to other causes . . . .”12


                                                            
9
       Federal Rule of Civil Procedure 56(c)(1); Liberty Lobby, 477 U.S. at 249.
10
       Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation
       omitted).
11
       45 U.S.C. § 51.
12
       Rogers v. Missouri Pac. R. Co., 352 U.S. 500, 506 (1957); see also Hines v. Consolidated
       Rail Corp., 926 F.2d 262, 268 (3d Cir. 1991) (noting that trial courts are justified in
       withdrawing this issue from the jury only “in those extremely rare instances where there is a
       zero probability either of employer negligence or that any such negligence contributed to the
       injury of an employee”).


                                                               - 3 - 
              Norfolk Southern first argues that Mr. Houser’s medical expert is

unqualified to opine on causation. The qualification test requires that “a witness

proffered to testify to specialized knowledge must be an expert.”13 The United

States Court of Appeals for the Third Circuit has interpreted this requirement

liberally and held that “a broad range of knowledge, skills, and training qualify an

expert as such.”14 Additionally, a trial court may not exclude an expert’s testimony

solely because the expert is not the “best qualified” or lacks the “specialization the

court considers most appropriate.”15

              Here, Mr. Houser’s medical expert, Dr. John C. Sefter, has been an

orthopedic surgeon for nearly 30 years.16 He is board certified and has been

recertified twice throughout his career.17 While he performs mostly spinal

surgeries, he treats patients presenting with multiple types of injuries including

injuries to arms, shoulders, and elbows.18

              Dr. Sefter does not need to be an expert in railroads in order to offer his

opinion about the cause of plaintiff’s injuries. His training, certification, and

experience are sufficient. His experience in diagnosing railroad workplace injuries
                                                            
13
       Paoli, 35 F.3d at 741.
14
       Id.
15
       Pineda, 520 F.3d at 243 (citing Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 782 (3d Cir.
       1996)).
16
       Deposition of John C. Sefter, D.O. (ECF No. 34-7) at 5.
17
       Id.
18
       Id.


                                                               - 4 - 
is certainly open to cross examination at trial, and no doubt Mr. Houser could have

located an expert who specializes in this area. These facts, however, do not make

Dr. Sefter unqualified.

              Norfolk Southern then argues that Dr. Sefter’s methodology is unreliable.

An expert’s opinion is reliable under Rule 702 “if it is based on ‘good grounds,’

i.e. if it is based on the methods and procedures of science.”19 In determining

whether an expert is reliable, a court must focus “solely on principles and

methodology, not on the conclusions that they generate.”20 The grounds must be

good, but do not need to be perfect, and an expert should be admitted even if “the

judge thinks there are better grounds for some alternative conclusion, and even if

the judge thinks that a scientist’s methodology has some flaws such that if they had

been corrected, the scientist would have reached a different result.”21 In other

words, “[w]here there is a logical basis for an expert’s opinion testimony, the

credibility and weight of that testimony is to be determined by the jury, not the trial

judge.”22




                                                            
19
       Id. at 744.
20
       Daubert, 509 U.S. at 595.
21
       Paoli, 35 F.3d at 744.
22
       Breidor v. Sears, Roebuck and Co., 722 F.2d 1134, 1138-39 (3d Cir. 1983).


                                                               - 5 - 
              In this matter, Dr. Sefter diagnosed Mr. Houser after a fairly thorough

exam.23 He learned about Mr. Houser’s work duties,24 examined Mr. Houser’s

elbows multiple times, and reviewed x-rays.25                           Perhaps more importantly for

present purposes, Dr. Sefter ordered Mr. Houser off work and observed the injuries

improve as he remained off work.26 While it may be argued that none of these

methods individually would meet the standard of reliability, all of the methods

together, in connection with Dr. Sefter’s 30 years of medical experience, form a

logical, reliable basis for his opinion.

              It is true that Dr. Sefter also concluded that Mr. Houser’s age and hobbies

were a factor in the cause of his injury.27 However, as noted above, an expert

opinion that a railroad’s negligence contributed in part to the employee’s injury,

however small, is all that is required.28 Dr. Sefter’s causation opinion, then, forms

the necessary causal link at this stage of the proceedings.29 Norfolk Southern, of

course, remains free to cross-examine Dr. Sefter on his conclusions at trial.

                                                            
23
       Deposition of John C. Sefter, D.O. at 8.
24
       Id. at 7-8.
25
       Id. at 7-12.
26
       Id. at 11-12.
27
       Id. at 19-20.
28
       See Hines, 926 F.2d at 268 (“a medical expert can testify that there was more than one
       potential cause of a plaintiff’s condition”).
29
       In its brief, Norfolk Southern also argued that the opinion of Mr. Houser’s ergonomic expert
       was inadmissible under 702. Because Dr. Sefter’s testimony, by itself, allows Mr. Houser’s
       claim to survive summary judgment, this Court will not address this argument. Norfolk

                                                               - 6 - 
              C.             Defendant’s Liability Prior to June 1, 1999

              Norfolk Southern also argues that it is not liable for any negligence prior to

its acquisition of the railroad from Conrail on June 1, 1999. In his Brief in

Opposition, Mr. Houser misconstrues Norfolk Southern’s position as arguing that

he was not ever an employee of Norfolk Southern.30

              Under FELA, only injuries sustained by an employee while employed by a

railroad are recoverable. Section one of FELA states “[E]very common carrier by

railroad... shall be liable in damages to any person suffering injury while he is

employed by such carrier... for such injury or death resulting in whole or in part

from the [carrier’s] negligence.”31 Mr. Houser does not dispute this and does not

claim he was an employee of Norfolk Southern prior to June 1, 1999.

              Further, to the extent that Mr. Houser argues that Norfolk Southern is liable

for negligence prior to June 1, 1999 as a successor, Amendment 2 of the

Transaction Agreement between Norfolk Southern and Conrail, the former owner

of the railroad system at issue, states that Conrail would remain liable for any



                                                                                                                                                                                                
 

       Southern may, however, file a Daubert motion at the proper time if it wishes to exclude the
       ergonomic expert’s testimony from trial.
30
     Plaintiff’s Brief in Opposition at 5.
31
       45 U.S.C. § 51 (emphasis added); Norfolk & Western RR Co. v. Ayers, 538 U.S. 135, 144-
       45 (2003).


                                                                                          - 7 - 
FELA claims arising from incidents occurring prior to June 1, 1999.32 Further, if a

FELA claim arose from incidents occurring both before and after June 1, 1999,

Conrail would remain liable for the portion of the claim arising before June 1,

1999.33 Therefore, Norfolk Southern is not liable for the FELA claims resulting

from negligence prior to June 1, 1999.34 Thus, summary judgement on the issue of

Norfolk’s liability prior to June 1, 1999 will be granted.

III.          CONCLUSION

              For the reasons discussed above, Norfolk Southern’s Motion for Summary

Judgment will be granted in part and denied in part. An appropriate order follows.


                                                                        BY THE COURT:



                                                                        s/ Matthew W. Brann
                                                                        Matthew W. Brann
                                                                        United States District Judge




                                                            
32
       June 10, 1997 Transaction Agreement (ECF No. 38-1) at Amendment 2.
33
       Id.
34
       See Prontis v. Norfolk Southern R. Co., No. 2015-CV-4308 (Lackawanna Co. Mar. 24,
       2017) (holding Norfolk Southern was not subject to successor liability).


                                                               - 8 - 
